Exhibit 99.1 600 Travis Street Suite 5200 Houston, Texas 77002 Contact: Roland O. Burns Chief Financial Officer (972) 668-8811 Web site: www.boisdarcenergy.com NEWS RELEASE For Immediate Release BOIS d'ARC ENERGY, INC. REPORTS SECOND QUARTER 2 HOUSTON, TEXAS, August 4, 2008 – Bois d'Arc Energy, Inc. ("Bois d'Arc" or the "Company") (NYSE: BDE) today reported financial and operating results for the quarter and six months ended June 30, 2008. Second Quarter and Six Months 2008 Financial Results Bois d'Arc reported net incomeof $39.8 million, or 59¢ per diluted share, for the three months ended June 30, 2008 as compared to 2007's second quarter net income of $17.4 million, or 26¢ per diluted share.The increase in profits in the quarter was driven primarily by strong oil and gas prices.Bois d'Arc's average realized oil price in 2008's second quarter of $124.62 per barrel increased 88% over 2007's second quarter average oil price of $66.28 per barrel.The Company's average realized natural gas price of $11.52 per Mcf in 2008's second quarter was 49% higher than the $7.74 per Mcf realized in 2007's second quarter.Production during the second quarter of 2008 of 10.5 billion cubic feet equivalent of natural gas ("Bcfe") was comparable to 10.7 Bcfe produced in the second quarter of 2007.The strong oil and gas prices increased Bois d'Arc's second quarter oil and gas sales by 63% to $148.0 million from $91.0 million in 2007's second quarter.The higher revenues also drove cash flow higher in the quarter.Operating cash flow (before changes in working capital accounts) of $109.0 million in the second quarter was 49% higher than 2007's second quarter cash flow of $72.9 million.EBITDAX, or earnings before interest, taxes, depreciation, depletion, amortization, exploration expense and other noncash expenses increased 60% to $124.6 million over 2007's second quarter EBITDAX of $77.9 million. For the six months ended June 30, 2008, Bois d'Arc reported net income of $77.9 million or $1.15 per diluted share as compared to net income of $29.3 million ($0.44 per diluted share) for the six months ended June 30, 2007.Oil and gas sales for the first six months of 2008 were $261.3 million as compared to $167.2 million for the six months ended June 30, 2007.Production in the first six months of 2008 totaled 20.9 Bcfe, as compared to the 20.6 Bcfe produced during the same period in 2007.Prices realized by the Company for its production during the six months ended June 30, 2008 averaged $10.15 per Mcf of natural gas and $113.72 per barrel of oil as compared to $7.43 per Mcf of natural gas and $62.55 per barrel of oil in the same period in 2007.Operating cash flow (before changes in working capital accounts) for the six months ended June 30, 2008, was $187.7 million as compared to $128.0 million in the same period in 2007.EBITDAX totaled $220.9 million in the first six months of 2008 as compared to $139.5 million in the first six months of 2007. The financial results for the three months and six months end June 30, 2008 include $1.9 million of costs related to the pending merger with Stone Energy Corporation ("Stone"), which are included in general and administrative expenses.Under the terms of the merger agreement, the Bois d'Arc Energy shareholders will receive $13.65 in cash and 0.165 shares of Stone common stock for each share of Bois d'Arc Energy.Completion of the transaction is subject to approval by the Bois d'Arc Energy and Stone stockholders.Bois d'Arc has scheduled a special meeting of its stockholderson August 27, 2008, at 11:00 a.m. Houston time, to consider and vote on the proposal to approve the proposed merger with Stone. 2008 Year to Date Drilling Results Bois d'Arc has drilled six (5.6 net) successful wells out of a total of nine (8.3 net) drilled so far in 2008.Three of the successful wells were reported on earlier and include the OCS-G 24922 #1 at Ship Shoal block 97, the OCS-G 24926 #1 at Ship Shoal block 120 which tested the "Perch" prospect, and the OCS-G 24977 #1 at South Pelto block 21 which tested the "Chinook" prospect.The Ship Shoal block 97 well began producing in February at a rate of 10.3 MMcfe per day.The "Perch" well was put on production in February at a rate of 0.4 MMcfe per day out of its lowest zone.The "Chinook" well is being completed and expected to begin producing in late August.Bois d'Arc's OCS-G27155 #1 at South Timbalier block 81 which was drilled last year to test the ultra deep "Butch Cassidy" prospect was recently placed on production at a rate of 13.9 MMcfe per day with flowing tubing pressure of 11,400 pounds per square inch. The other successful wells drilled in 2008 include the SL 4708 #1 and the SL 4708 #2 wells at Main Pass block 21 which are currently in the process of being tied into existing field production facilities.First production from the Main Pass wells is expected in late August.Bois d'Arc also drilled the OCS-G 00063 #W3 at Ship Shoal block 112 to test its "Stump knocker" prospect.
